DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 12 is amended. Claims 13-22 are as previously presented. Therefore, claims 12-22 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on June 10, 2022 has been entered. 

Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive. 
On page 9, applicant argues: “a planner designed to compute”, is not disclosed in either reference Antrag or NPL “Functions of a Closed Loop System”.
In response to the applicant’s argument, Antrag does disclose the feature of a planner responding to beverage selection (Page 4, Para. 2, lines 1-2, “…microcontroller control unit may have a memory for storing various temperature profiles. These temperature profiles can be dependent on the type of beverage to be brewed…”), 
determining reference water temperatures using temperature and physical parameters (Page 3, Para. 3, lines 3-6, “…a constant comparison of the current target or target temperature in this temperature curve on the one hand and the actual measured temperature on the other hand (if necessary, taking into account a positive temperature difference given by the system parameters)…”, where system parameters include, Page 8, Para. 1, lines 8-10, “…system parameters include one or more or all of the following parameters: • the length of the pipe, the pipe cross-section, the wall diameter, the mass, the density, the volume and / or the material of a water pipe or a water pipe section between the junction ( 3 ) and the brewing chamber ( 7 )…”), 
to anticipate adjustments needed for the reference water temperature (Page 3, Para. 3, lines 1-7, “…a time-dependent control based on a predetermined target temperature profile (alternatively referred to below as the time-dependent temperature profile), which can be stored as a temperature time relationship in the memory of the coffee maker, take place. Thus, a constant comparison of the current target or target temperature in this temperature curve on the one hand and the actual measured temperature on the other hand (if necessary, taking into account a positive temperature difference given by the system parameters) and, if necessary, a corresponding readjustment of the mixing ratio made possible by means of the control unit…”).
Although the planner is not explicitly mentioned in Antrag, the control system within Antrag is shown in Figure 1 as being a control loop similar to that of the planner in Figure 7 of the claimed application. The time-dependent control of Antrag also performs the same functions that are claimed under the planner. 
Thus, the planner is a feature that is integral within the time-dependent control of Antrag. It has been held that the mere making integral is an obvious modification to make. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). The time-dependent control of Antrag achieves the same functions as claimed for the planner and inherently includes a block diagram. It would then be obvious to have explicitly claimed the block diagram as a feature of the time-dependent control system. 

On pages 10-11, applicant argues: “reference water temperature in a water booster is computed by planner in response to a beverage selection based on measured water temperature either in water booster or at the hot water outlet of the water heater, and on the water reference temperature at the hot water outlet of the water heater”, is not disclosed in Antrag.
In response to applicant’s argument, Antrag does discloses reference water temperature in a water booster is computed based on measured water temperature in the water booster (Page 5, Para. 1, lines 4-5, “…attach additional temperature sensors to those components of the coffee machine which have the highest temperature losses. These components are, for example, pumps…”, where pumps are construed as the water booster) and on the water reference temperature at the hot water outlet of the water heater (Page 3, Para. 2, lines 2-4 from end, “…basis of the known system parameters (for example the heat output of a water heater as heat source in the hot water path…”)
in response to a beverage selection (Page 4, Para. 2, lines 2-3, “These temperature profiles can be dependent on the type of beverage to be brewed and selectable based on a product button on the housing of the coffee machine…”, where the temperature profiles can be constantly compared actual temperature, Page 3, Para. 5, lines 3-5, “The coffee maker can thus constantly compare the currently measured temperature with a current target temperature according to the temperature profile during the brewing process and readjust as needed…”, which is where the additional temperature sensors would function)

On page 11, applicant argues: “a planner designed to compute…based on the physical response times of the water boiler and of the water booster, inertia of the first and second electric heaters and the masses involved…”, is not disclosed in Antrag.
In response to applicant’s argument, Antrag does disclose the time-dependent control system using the physical response times of the water boiler and of the water booster (Page 8, Para. 1, lines 2 from end, “…the time elapsed since the previous brewing process…”, where in Adobati, the boiler and pump/booster are considered two different brewing processes that could have time measurements put in place for each process), inertia of the first and second electric heaters and the masses involved (Page 8, Para. 1, lines 4-6 from end, “…the mass, the density, the volume and / or the material of a water pipe or a water pipe section between the junction ( 3 ) and the brewing chamber ( 7 ) of the coffee machine…”, where the resistors or electric heaters in Adobati are contained within pipe systems within a boiler before the brewing chamber, where mass is inherently stated and knowing the mass and volume would allow for one of ordinary skill in the art to calculate inertia values within the piping), where using these system parameters, adjustments can be made (Page 3, Para. 3, lines 1-7, “…a time-dependent control based on a predetermined target temperature profile…a constant comparison of the current target or target temperature…(if necessary, taking into account a positive temperature difference given by the system parameters) and, if necessary, a corresponding readjustment of the mixing ratio made possible by means of the control unit…”, emphasis added on the system parameters).

Regarding independent claim 21, the same reasoning as above applies. 
Regarding claim 20, the planner is disclosed above and block diagrams are usually implemented as software control systems within the art and Wessels explicitly discloses such a feature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Adobati et al. (WO 2014027310 A1, hereinafter Adobati) in view of Antrag (DE 102014212645 A1) and in view of NPL “Functions of a Closed Loop System”.
Regarding claim 12, Adobati discloses an electronic control system (Page 8, line 14, “…central control unit…”) for a dual-stage water heater in a hot-beverage vending machine; 
wherein the water heater comprises: 
a water boiler (Page 8, line 12, “Boiler 1…”); and 
a water booster housed in (Page 8, line 14, “…pump 23…”), and fluidically series-connected to (Page 7, lines 6-9, “…tie 9 defines two annular chambers 15 and 16 coaxial with longitudinal axis 3…”), the water boiler; 
wherein the water boiler comprises: 
an external water tank (Abstract, lines 1-3, “…first chamber (15) for housing a given quantity of water; an inlet (22)….an outlet (20)…”) with a cold water inlet and a hot water outlet (Page 11, lines 9-10, “…cold water flows in along conduit 22…”); and 
a first electric heater housed in the external water tank and activatable to heat the water contained in the external water tank up to (Claim 12, “…first resistor (25)…”), and maintain it at, a temperature comprised in a first temperature range (Page 9, lines 5-7, “…resistor 25 to keep all the water in boiler 1 at a relatively low standby temperature T1, e.g. of 50-60°C…”); 
wherein the water booster comprises: 
an internal body housed in the external water tank (Page 7, lines 6-9, “…tie 9 defines two annular chambers 15 and 16 coaxial with longitudinal axis 3…”) and defining a water passage with a water inlet in fluidic communication with the internal volume of the external water tank to receive hot water contained therein, and a water outlet fluidically connected to the hot water outlet of the water heater (Claim 1, “…connecting means ( 19 ;19, 39, 38) connecting the first (15 ) and second chamber (16 ) to each other); and 
a second electric heater associated to the internal body (Claim 13, “…second-stage heating means (17) comprise a second resistor (17)…”) and selectively activatable to heat water flowing in the internal body up to a temperature comprised in a second temperature range higher than the first temperature range and depending upon selected beverage (Page 9, lines 10-14, “…temperature T2 at least equal to but normally higher than Tl and normally ranging between 85 and 98 °C, the central control unit activates resistor 17…”); 
the electronic control system comprising: 
a sensory system to measure water temperatures in the water boiler and in one or both of the water booster and the hot water outlet of the water heater (“Boiler 1 is also equipped with two temperature measuring devices…”), and to output electrical signals indicative of the measured water temperatures (Page 8, lines 20-21, “…temperature measuring devices…connected to the central control unit…”); and 
an electronic control unit electrically connected to the sensory system and to the first and second electric heaters (Page 8, lines 20-21, “…temperature measuring devices…connected to the central control unit…”) and programmed to receive electrical signals from the sensory system and control the first and second electric heaters based on the received electrical signals (Page 9, lines 10-15, “…specific dispensing temperature T2 at least equal to but normally higher than t1…central control unit activates resistor 17 to heat the water inside the chamber 16…”); 
wherein the electronic control unit is programmed to output electrical control signals for the first and second electric heaters based on measured water temperatures and on associated reference water temperatures (Page 8, lines 19-20, “…equipped with two temperature measuring devices…”, where the temperature measuring devices allow the central control unit to know how much temperature fulfill in order to reach T1 or T2).
Adobati does not disclose:
Wherein the electronic control unit is further programmed to implement: 
a water boiler control designed to output an electric power demand for the first electric heater based on a water temperature error between the measured and reference water temperatures in the water boiler; 
a water booster control designed to output an electric power demand for the second electric heater based on a water temperature error between the measured and reference water temperatures either in the water booster or at the hot water outlet of the water heater; and 
an energy manager designed to receive the electric power demands for the first and second electric heaters, and to control energization and de-energization thereof based on an energy-management logic; 
wherein the reference water temperatures in the water boiler and at the hot water outlet of the water heater are stored in the electronic control unit, at least the reference water temperature at the hot water outlet of the water heater as a function of selected beverage, together with heater parameters comprising the physical response times of the water boiler and of the water booster, inertias of the first and second electric heater and masses involved; 
wherein the water booster control is further designed to implement: a planner designed to compute, in response to beverage selection, the reference water temperature in the water booster based on the measured water temperature either in the water booster or at the hot water outlet of the water heater, and on the water reference temperature at the hot water outlet of the water heater, as well as based on the physical response times of the water boiler and of the water booster, inertia of the first and second electric heaters and the masses involved, so as to anticipate possible adjustments of the reference water temperature in the water booster necessary to track sudden changes of the reference water temperature at the hot water outlet of the water heater.
However, NPL “Functions of a Closed Loop System” discloses electric power demand between measured (Electric power demand between measured and reference 2:00-2:30, where the error detector outputs a signal for compensation between the measured and reference temperatures) and reference and a manager receiving the electric power demands (Manager receive the electric power demands 2:25-2:35, where the controller receives the error signal and creates the necessary output for the actuator to use). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the temperature control system in Adobati with the electric power demand and manager as taught by NPL “Functions of a Closed Loop System”.
	One of ordinary skill in the art would have been motivated to make this modification as it is obvious to try using the principles disclosed in the NPL Functions of a Closed Loop System as each device and feature’s purpose is known in the prior art as being inherent to a closed loop system. These feedback control loop system have been used different areas, such as in HVAC, and it would have the predictable benefit of providing a temperature control to a brewing apparatus.
Furthermore, Antrag discloses, in the similar field of brewing apparatuses, heating parameters including physical parameters and time being stored (Page 8, Para. 1, lines 8-10, “…system parameters include one or more or all of the following parameters: • the length of the pipe, the pipe cross-section, the wall diameter, the mass, the density, the volume and / or the material of a water pipe or a water pipe section between the junction ( 3 ) and the brewing chamber ( 7 )…”), reference water temperatures in response to beverages (Page 7, last Para., lines 1-3, “…control unit ( 6 ) is designed for calculating one or more temperature values (s) and / or one or more temperature profiles from one or more system parameters (n) characterizing the coffee machine…”), reference water temperatures stored in an electronic unit (Page 3, last Para., lines 10-11, “The temperature offset can be calculated or estimated using the system parameters (see below) and can be stored in a memory of the coffee machine.”), and temperature profiles being different depending on the beverage selected (Page 4, Para. 2, lines 2-4, “…temperature profiles can be dependent on the type of beverage to be brewed and selectable based on a product button on the housing of the coffee machine (for example, different temperature profiles can be stored over the brewing time…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus in Adobati with the aforementioned features as taught Antrag.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a constant temperature over the entire course of a brew, as stated by Antrag, Page 2, Para. 3, lines 2-3, “It should be ensured as constant a temperature over the entire course of a brew.”, where all the additional features allow for a feedback control loop system to be established for automatic control over maintaining temperature.
Regarding claim 21, modified Adobati teaches the apparatus in claim 12, as set forth above, discloses a dual-stage water heater for a hot-beverage vending machine (Abstract, lines 1-6-9, “…first chamber (15)…second chamber (16)…”, where the device is, Page 3, lines 9-11, “…a storage boiler for use in hot-beverage vending machines…”), the dual-stage water heater comprising: 
a water boiler (Page 8, line 12, “Boiler 1…”); and 
a water booster (Page 8, line 14, “…pump 23…”) housed in, and fluidically series-connected to (Page 7, lines 6-9, “…tie 9 defines two annular chambers 15 and 16 coaxial with longitudinal axis 3…”), the water boiler; 
wherein the water boiler comprises: an external water tank (Abstract, lines 1-3, “…first chamber (15) for housing a given quantity of water; an inlet (22)….an outlet (20)…”) with a cold water inlet and a hot water outlet (Page 11, lines 9-10, “…cold water flows in along conduit 22…”); and 
a first electric heater housed in the external water tank (Claim 12, “…first resistor (25)…”) and activatable to heat the water contained in the external water tank up to, and maintain it at, a temperature comprised in a first temperature range (Page 9, lines 5-7, “…resistor 25 to keep all the water in boiler 1 at a relatively low standby temperature T1, e.g. of 50-60°C…”); 
wherein the water booster comprises: 
an internal body housed in the external water tank (Page 7, lines 6-9, “…tie 9 defines two annular chambers 15 and 16 coaxial with longitudinal axis 3…”) and defining a water passage with a water inlet in fluidic communication with the internal volume of the external water tank to receive hot water contained therein, and a water outlet fluidically connected to the hot water outlet of the water heater (Claim 1, “…connecting means ( 19 ;19, 39, 38) connecting the first (15 ) and second chamber (16 ) to each other); and 
a second electric heater associated to the internal body (Claim 13, “…second-stage heating means (17) comprise a second resistor (17)…”) and selectively activatable to heat water flowing in the internal body up to a temperature comprised in a secondPage 6 of 8Docket No. 285946WOUS01_495232-1 Preliminary Amendment dated January 13, 2020temperature range higher than the first temperature range and depending upon selected beverage (Page 9, lines 10-14, “…temperature T2 at least equal to but normally higher than Tl and normally ranging between 85 and 98 °C, the central control unit activates resistor 17…”), wherein the water heater further comprises an electronic control system of claim 12.
Regarding claim 22, modified Adobati teaches the apparatus in claim 21, as set forth above.
Modified Adobati does not disclose:
Further comprising a water mixer having a hot water inlet fluidically connected to the hot water outlet of the water heater to receive hot water therefrom; a cold water inlet selectively fluidically connectable to the cold water inlet of the water heater through a bypass circuit to receive part of the cold water supplied to the water heater, and a water outlet to supply mixed water; wherein the bypass circuit comprises a T-junction having an 1/0 port fluidically connectable to a cold-water source, an 1/0 port fluidically connected to the cold water inlet of the water heater through a first solenoid valve, and an 1/0 port fluidically connected to the cold water inlet of the water mixer through a second solenoid valve and a bypass branch.
However, Antrag discloses a T-junction located within a brewing apparatus (Page 6, Para. 8, lines 1-2, “…the proportional valve 9 the hot water path unite 1 and the cold water path two in a here as a T-shaped line piece 11 trained merge 3…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus from modified Adobati to include a T-junction to connect different inlet and outlet water channels together as taught by Antrag.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of mixing water within the path and allow for merging of different water sources as stated by Antrag, Page 6, Para. 8, lines 3-5, “In the area of this merger 3 or
of the pipe section 11 thus mixes…The mixing section in the area of the merge 3…”.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Adobati et al. (WO 2014027310 A1, hereinafter Adobati) in view of Antrag (DE 102014212645 A1) and in view of NPL “Functions of a Closed Loop System” in further view of Rithener et al. (CN 103118573 A1, hereinafter Rithener).
Regarding claim 13, modified Adobati teaches the apparatus in claim 12, as set forth above.
Modified Adobati does not disclose:
Wherein the planner is designed to compute three contributions to the reference water temperature in the water booster: 
a first contribution indicative of a temperature correction to the reference water temperature in the water booster to cause the measured water temperature at the hot water outlet of the water heater to assume the associated reference water temperature; 
a second contribution indicative of the time development of the reference water temperature in the water booster during preparation of a selected beverage comprising different sub-beverages, each of which may require a water temperature different from that of the other sub-beverages;
a third contribution indicative of the reference water temperature in the water booster during water pre-heating or pre-cooling sub-steps within the sub-beverage preparation and delivery steps.
However, Antrag discloses, in the similar field of beverage making apparatuses, different temperatures for different sub-beverages (Page 1, Para. 3, lines 3-4, “The water temperature is different for each selected beverage such as coffee cream, espresso, latte macchiato, etc. (and also depending on the type of bean used).”) and a control unit able to measure a temperature correction to the reference water temperature and measured water temperature (Page 3, last Para., lines 10-11, “The temperature offset can be calculated or estimated using the system parameters (see below) and can be stored in a memory of the coffee machine.”) and a measurement of time development of the reference water temperature (Page 4, Para. 2, lines 2-4, “…temperature profiles can be dependent on the type of beverage to be brewed and selectable based on a product button on the housing of the coffee machine (for example, different temperature profiles can be stored over the brewing time…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus in modified Adobati to include the additional measurements of the difference in temperature and time development as taught by Antrag.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a constant temperature over the entire course of a brew, as stated by Antrag, Page 2, Para. 3, lines 2-3, “It should be ensured as constant a temperature over the entire course of a brew.”
Furthermore, Rithener discloses, in the similar field of heating systems, measuring reference temperatures over the course of the entire brewing process (Page 8, lines 19-20, “…equipped with two temperature measuring devices…”, where the temperature measuring devices allow the central control unit to know how much temperature fulfill in order to reach T1 or T2 and Fig. 4). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the temperature measuring probes from modified Adobati to include reference water temperature measurements throughout the entire brewing process.
	One of ordinary skill in the art would have been motivated to make this modification as the heating curve provided in existing technology allows for a reduction in temperature that will help with energy conservation as stated by Rithener, Para. 0108, lines 1-2, “…reduced temperature also can be used for greatly reducing the beverage preparation is connected between the energy consumption.”
Regarding claim 14, modified Adobati teaches the apparatus in claim 13, as set forth above.
Modified Adobati does not disclose:
Wherein, for each sub-beverage in a selected beverage, the planner is designed to compute the third contribution for different time periods during the sub-beverage preparation and delivery steps and comprising two time periods during the sub-beverage preparation step, two time periods during the sub-beverage dispensing step, and an intermediate time period between the sub-beverage preparation and delivery steps.
However, Antrag discloses determining time dependent temperatures during the duration of a brewing process (Page 7, Para. 10, lines 2-8, “…in particular on the basis of time dependent
detected temperatures (T-HKW) as control variables by comparing these control variables with a predetermined temperature profile is controllable…preferably over the duration of a brewing process.”, where a brewing process includes preparation, intermediate brewing time, and dispensing). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the temperature measuring probes in modified Adobati with measuring across the entire brewing process as taught by Antrag.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing for changes to the brewing process to occur in real time as the temperature measurement allow mixing ratios to be calculated, as stated by Antrag, Page 5, last Para., lines 1-3, “…temperature measurement results…it is possible to determine which hot water temperature and thus which mixing ratio is needed…”, which allows for, Page 4, Para. 7, lines 2-3, “…calculated mixing ratios or temporal courses of such mixing ratios in memory and readjust in real time on the basis of this stored information.”.
Furthermore, Rithener discloses specific time step periods (Fig. 4). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the temperature probes measuring over the duration of the brewing process in modified Adobati with the more specific time steps as taught by Rithener.
	One of ordinary skill in the art would have been motivated to make this modification as the heating curve provided in existing technology allows for a reduction in temperature that will help with energy conservation as stated by Rithener, Para. 0108, lines 1-2, “…reduced temperature also can be used for greatly reducing the beverage preparation is connected between the energy consumption.”.
Regarding claim 15, modified Adobati teaches the apparatus in claim 14, as set forth above.
Modified Adobati does not disclose:
Wherein, for each sub-beverage in a selected beverage, the third contribution has a stepwise time development comprising three substantially constant stretches with progressively increasing values, followed by two substantially constant steps with progressively decreasing values.
However, Rithener discloses a stepwise time development over a brewing process (Para. 0097, lines 1-2, “…heating system according to the invention with other one contrast temperature profile between heating system in the existing technology…” and modified Fig. 4). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the temperature probes in modified Adobati to follow the stepwise curve as taught in Rithener.

    PNG
    media_image1.png
    557
    967
    media_image1.png
    Greyscale

Modified Figure 4, Rithener
	One of ordinary skill in the art would have been motivated to make this modification as the heating curve provided in existing technology allows for a reduction in temperature that will help with energy conservation as stated by Rithener, Para. 0108, lines 1-2, “…reduced temperature also can be used for greatly reducing the beverage preparation is connected between the energy consumption.”.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Adobati et al. (WO 2014027310 A1, hereinafter Adobati) in view of Antrag (DE 102014212645 A1) and in view of NPL “Functions of a Closed Loop System” in further view of Luessi (EP 0577561 B1).
Regarding claim 16, modified Adobati teaches the apparatus in claim 12, as set forth above, discloses wherein the energy manager is designed to control energization and de-energization of the first and second electric heaters to cause absorbed electric power to fail to exceed a maximum absorbable electric power (NPL “Functions of Closed Loop System”, Electric power demand between measured and reference 2:00-2:30, where the error detector outputs a signal for compensation between the measured and reference temperatures).
Modified Adobati does not disclose:
Variation in the absorbed electric power not to exceed a threshold so as to keep under control flicker generation caused by turning-on and turning-off of the first and second electric heaters.
However, Luessi discloses, in the similar field of apparatuses for producing beverages, a control unit that ensures a power threshold is not exceed through turning off heating elements (Page 2, Para. 3, lines 6-8, “A power threshold is also stored in the control device and has the effect that when the sum of all the power supplied to the heating elements of the delivery stations and to the boiler exceeds the power threshold, the boiler is switched off.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control unit and resistors in modified Adobati with not exceeding the power threshold as taught by Luessi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of preventing overloading of the apparatus and eliminating expensive post-installations, as stated by Luessi, Page 2, Para. 7, lines 3-4, “…simultaneous switching on of all heating elements without the overload protection being overloaded. This eliminates the need for expensive post-installations.”
Regarding claim 17, modified Adobati teaches the apparatus in claim 16, as set forth above, discloses for a water heater in which the first electric heater comprises separate and independently controllable first and second electric resistors arranged respectively in the bottom and top parts of the external water tank of the water boiler (Inherently disclosed in Adobati, Page 12, lines 24-26, “…resistor 25 in chamber 15 may be replaced with two resistors, each of a power roughly half that of resistor 25.”), and the second electric heater comprises a third electric resistor arranged in the internal body (Inherently disclosed in Adobati, Claim 13, “…second resistor (17)…”); wherein the energy manager is designed to implement three decision-making levels: a first decision-making level, where electric power demands are converted into corresponding real electric powers to be dissipated by the first, second, and third electric resistors (Inherently disclosed in teaching from NPL “Functions of a Closed Loop System”, Manager receive the electric power demands 2:25-2:35, where the controller receives the error signal and creates the necessary output for the actuator to use); a second decision-making level, where the first, second, and third electric resistors are energized and de-energized based on pre-set priorities so that electric power absorbed by the first, second, and third electric resistors fail to exceed the maximum absorbable electric power (Inherently disclosed in teaching from Luessi, Page 2, Para. 3, lines 6-8, “A power threshold is also stored in the control device and has the effect that when the sum of all the power supplied to the heating elements of the delivery stations and to the boiler exceeds the power threshold, the boiler is switched off.”). 
Modified Adobati does not disclose:
a third decision-making level, where energization and de-energization times of the first, second, and third electric resistors are controlled so as to prevent variations in the absorbed electric power higher than a threshold electric power.
However, Luessi discloses, a third decision making level where the resistor energization times are controlled (Page 7, Para. 3, lines 4-6, “…heating power can be switched on to one and / or another heating element. By storing the cyclically measured water temperatures in digitized form in the second storage means, the time course of the water temperature can be determined by the computing means.”, where the times of the temperature profile involves the energization of the resistors and both are controllable by the control device). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control unit and resistors in modified Adobati to follow the additional third step taught by Luessi.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of preventing overloading of the apparatus and eliminating expensive post-installations, as stated by Luessi, Page 2, Para. 7, lines 3-4, “…simultaneous switching on of all heating elements without the overload protection being overloaded. This eliminates the need for expensive post-installations.”
Regarding claim 18, modified Adobati teaches the apparatus in claim 17, as set forth above, discloses wherein the energy manager is further designed to: 
determine whether the electric power absorbed by the first, second and third electric resistors that it is necessary to energize simultaneously to bring the measured water temperatures in the water boiler and in the water booster to assume the reference water temperatures is higher than the maximum absorbable electric power: in the affirmative case, determine the maximum number of electric resistors that can be energized simultaneously (Inherently disclosed in Luessi, Page 2, Para. 3, lines 6-8, “A power threshold is also stored in the control device and has the effect that when the sum of all the power supplied to the heating elements of the delivery stations and to the boiler exceeds the power threshold, the boiler is switched off.”, where the control device would be handling the resistors in modified Adobati and be able to calculated the sum of the resistors before exceeding the power threshold); 
Modified Adobati does not disclose:
if the maximum number of electric resistors that can be energized simultaneously is lower than the number of electric resistors that it is necessary to energize simultaneously to bring the measured water temperatures in the water boiler and in the water booster to assume the reference water temperatures, determine an alternating turning-on sequence for the first, second, and third electric resistors that are to be energized so as to fail to exceed the maximum Page 5 of 8absorbable electric power, giving higher priority to the third electric resistor of the water booster over the two electric resistors of the water boiler.
However, Luessi discloses, in multiple prior art citations, a controller capable of determining a priority principle in which specific electrical devices are activated in order to not exceed the maximum electric threshold (Page 2, Para. 5, lines 1-4, “There it is provided that if the electrical power available it is not sufficient to selectively switch off some drawers according to a priority principle, or an alarm signal is triggered, which indicates to the stove operator that more maximum power should be made available.”, where the “priority principle” is considered to include variations of priority among the resistors and Page 2, Para. 4, lines 4-5, “If the total demand for electrical energy becomes too great, the individual furnaces are supplied with electrical energy cyclically in a sequential sequence.”, where a sequence is shown in the prior art to selectively choose heaters). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control unit and resistors in modified Adobati to follow a priority principle in order to not exceed a maximum threshold energy value as taught by Luessi.
	One of ordinary skill in the art would have been motivated to make this modification as it would be obvious to try modifying the threshold control system with a priority sequence in order to meet but not exceed threshold power demands as this algorithm has been shown in the prior art in Luessi, Page 2. Through routine experimentation, arriving at the specific priority sequence claimed would have reasonable chances for success as there are a small amount of variations in controlling three resistors.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Adobati et al. (WO 2014027310 A1, hereinafter Adobati) in view of Antrag (DE 102014212645 A1) and in view of NPL “Functions of a Closed Loop System” in view of Luessi (EP 0577561 B1) and in further view of Gottemoller et al. (US 20100066292 A1, hereinafter Gottemoller).
Regarding claim 19, modified Adobati teaches the apparatus in claim 17, as set forth above.
Modified Adobati does not disclose:
Wherein the energy manager is further designed to implement an electric power recovery strategy to recover electric power that cannot be supplied by an electric resistor capable of supplying a certain electric power, such that, in the presence of a series of demands for electric power lower than the one that can be supplied by the electric resistor, the electric resistor is energized when the sum of the demands for electric power is equal to or higher that the electric power that can be supplied by the electric resistor.
However, Gottemoller discloses, in the field of electrical systems, an electronic controller capable of calculating the net energy during operation and then operating an electronic device only when the net energy exceeds a threshold value (Abstract, lines 5 from end, “…electronic controller ( 400) calculates a net energy during operation…and operate the motor (336) when the net energy exceeds a threshold value.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control unit and resistors from modified Adobati to only operate the resistors when the net energy exceeds the threshold value as taught by Gottemoller.
	One of ordinary skill in the art would have been motivated to make this modification as it would be obvious to try as operating an electrical device with a known minimum threshold value means that the device will not function unless the minimum threshold is reached. Through routine experimentation on the resistor systems in modified Adobati, there would be reasonable success in the resistor requiring a minimum threshold and using a control unit to make sure the threshold was reached before attempting to activate the resistor.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adobati et al. (WO 2014027310 A1, hereinafter Adobati) in view of Antrag (DE 102014212645 A1) and in view of NPL “Functions of a Closed Loop System” in further view of Wessels (WO 2015016708 A1).\
Regarding claim 20, modified Adobati teaches the apparatus in claim 12, as set forth above.
Modified Adobati does not disclose:
A software loadable in an electronic control unit of an electronic control system for a dual-stage water heater in a hot-beverage vending machine, and designed to cause, when executed, the electronic control unit to become programmed as claimed in claim 12.
However, Wessels discloses, in the similar field of beverage heating where sensors are capable determining temperature reached by heating units, an operating unit with a replacement software that can be loaded onto the device (Page 19, lines 6-7, “The replacement software may be loaded, for example, via the internet.”, where the software is loaded onto the operating/control unit). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the control unit and the feedback control loop algorithm from modified Adobati to be a loadable software that can be inserted into operating unit as taught by Wessels.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of improving the interaction with the user as stated by Wessels, Page 19, lines 4-6, “An at least partly programmable implementation of the operating unit has the advantage that the associated software can easily be replaced, e.g., to improve the interaction with the user.”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
08/11/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761